         Case 1:19-cv-05296-DLC Document 49 Filed 07/13/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                       Plaintiff,

                          v.                             Case No.: 19-cv-5296-DLC

 LONGFIN CORP., et al.
                                       Defendants.


                           MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Catherine E. Pappas hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for plaintiff, the United States Securities

and Exchange Commission, in the above-captioned action.

       I am in good standing of the bars of the Commonwealth of Pennsylvania and the State of

New Jersey and there are no pending disciplinary proceedings against me in any state or federal

court. I have never been convicted of a felony. I have never been censured, suspended,

disbarred or denied admission or readmission by any court. I have attached the affidavit

pursuant to Local Rule 1.3.



Dated: July 13, 2020                          Respectfully submitted,

                                              s/ Catherine E. Pappas
                                              Catherine E. Pappas (PA Bar #56544)
                                              U.S. Securities and Exchange Commission
                                              One Penn Center
                                              1617 John F. Kennedy Blvd., Office 6113
                                              Philadelphia, PA 19103-1844
                                              Phone: (215) 597-0657
                                              Fax: (215) 597-2740
                                              Email: PappasC@sec.gov
          Case 1:19-cv-05296-DLC Document 49 Filed 07/13/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I, Catherine E. Pappas, hereby certify that, on July 13, 2020, I caused the foregoing

motion and accompanying documents to be electronically filed with the clerk of the court for the

U.S. District Court of Southern District of New York, using the electronic case filing system of

the court. The electronic case filing system sent a “Notice of Electronic Filing” to all attorneys

of record who have consented in writing to accept this Notice as service of this document by

electronic means.

       In addition, I will send the foregoing filing by UPS to (i) Legalinc Corporate

Services, Inc., 2035 Sunset Lake Road, Suite B-2, Newark, DE 19702 (Longfin’s registered

agent); and (ii) McManimon, Scotland & Baumann, LLC, 75 Livingston Avenue, Suite 201,

Roseland, NJ 07068, Attn: Michele M. Dudas (Longfin’s Assignee for the Benefit of Creditors in

Monmouth County, New Jersey).



                                              s/Catherine E. Pappas
                                                Catherine E. Pappas




                                                 2
